Title: To Thomas Jefferson from Robert Smith, 31 August 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir
            Navy Dep. Aug: 31. 1802
          
          In addition to the Instructions to Commodore Morris copy of which had been transmitted to you by the last Mail, I have found it necessary to send to him further powers of which the enclosed is a Copy. From the best information I have been able to obtain through various channels these Gun Boats will be indispensibly necessary.
          Accept the assurances of my high respect—
          
            Rt Smith
          
        